Case 1:19-cv-02462-JMS-DLP Document 112 Filed 01/28/21 Page 1 of 4 PageID #: 901




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION



 JOHN M. KLUGE,                            )
                                           )
    Plaintiff,                             )
                                           )
        v.                                 )    CASE NO. 1:19-cv-2462-JMS-DLP
                                           )
 BROWNSBURG COMMUNITY                      )
 SCHOOL CORPORATION, et al.,               )
                                           )
    Defendants.                            )

                 PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
                        ON DEFENDANT’S LIABILITY FOR
                         RELIGIOUS DISCRIMINATION

    The Plaintiff, John M. Kluge ("Kluge"), by counsel, moves the Court for summary

 judgment against the Defendant, Brownsburg Community School Corporation ("BCSC")

 under Fed. R. Civ. P. 56 and S. D. Ind. L. R. 56-1 on Kluge's claim of religious

 discrimination under Title VII. Kluge moves for summary judgment against BCSC on

 the ground that there is no genuine issue as to any material fact and he is entitled to

 judgment as a matter of law on BCSC’s liability for failing to accommodate his sincerely

 held religious belief in the absence of undue hardship.

    Kluge’s motion should be granted for the following reasons:

    1. There is no dispute that Kluge has a sincerely held religious belief against

 affirming gender dysphoria by using transgender names and pronouns and that he

 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Plaintiff’s Motion for Summary Judgment                                            Page 1 of 4
Case 1:19-cv-02462-JMS-DLP Document 112 Filed 01/28/21 Page 2 of 4 PageID #: 902




 communicated that belief to BCSC.

    2. From July 31, 2017 until the end of the semester, BCSC provided Kluge with a

 reasonable accommodation of using last-names only for all students—an

 accommodation which Kluge proposed and BCSC agreed to in writing.

    3. In February of 2018, BCSC notified Kluge that his accommodation would be

 removed—he could either comply with BCSC’s transgender practices, resign, or be

 terminated—without first establishing or ever claiming that it was an undue hardship

 for BCSC to continue to accommodate his sincere religious belief as it had since July 31,

 2017.

    4. BCSC’s administrators admit that they never offered Kluge any alternate

 accommodation for his sincerely held religious beliefs against affirming gender

 dysphoria.

    5. Instead, Kluge was coerced into resigning based upon material misrepresentations

 from BCSC’s Human Resources Director and Compliance Officer, Jodi Gordon.

    6. In support of his Motion for Summary Judgment, Kluge designates the

 following evidence, which is either of record or attached hereto:

    Exhibit A: Selected exhibits from John Kluge’s deposition.

    Exhibit B: Declaration of John Kluge

    Exhibit C: Excerpts from Phil Utterback’s deposition

    Exhibit D: Excerpts and selected exhibits from Jodi Gordon’s deposition.

 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Plaintiff’s Motion for Summary Judgment                                        Page 2 of 4
Case 1:19-cv-02462-JMS-DLP Document 112 Filed 01/28/21 Page 3 of 4 PageID #: 903




    Exhibit E: Excerpts and selected exhibit from Bret Daghe’s deposition.

    Exhibit F: Excerpts and selected exhibit from Jim Snapp’s deposition.




    Kluge also designates the following evidence of record:

    Exhibit A to Amended Complaint: Accommodation Agreement [Filing No. 15-1.]

    Exhibit B to Amended Complaint: Resignation [Filing No. 15-2.]

    Exhibit C to Amended Complaint: Rescission of Resignation [Filing No. 15-3.]

    Exhibit D to Amended Complaint: Transgender Questions [Filing No. 15-4.]

    Declaration of John M. Kluge [Filing No. 52-1.]

    Declaration of Natalie Gain [Filing No. 52-2.]

    Declaration of Lauren Bohrer [Filing No. 52-3.]

    Declaration of Kennedy Roberts [Filing No. 52-4.]

    Declaration of Mary Jacobson [Filing No. 52-5.]

    Declaration of Jeff Gracey [Filing No. 52-6.]

    BCSC’s Answer to Kluge’s Amended Complaint [Filing No. 71.]

    Plaintiff’s Motion for Discovery Conference [Filing No. 91.]

    Exhibit 1 to Plaintiff’s Motion for Discovery Conference [Filing No. 91-1.]

    7. Kluge will file his Brief in Support of Motion for Partial Summary Judgment

 [Filing No. 113.], which details the factual and legal grounds in support of this Motion.

    WHEREFORE, Plaintiff Kluge prays for summary judgment in his favor

 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Plaintiff’s Motion for Summary Judgment                                          Page 3 of 4
Case 1:19-cv-02462-JMS-DLP Document 112 Filed 01/28/21 Page 4 of 4 PageID #: 904




 against Defendant BCSC on the issue of defendant’s liability under Title VII of the

 Civil Rights Act for failing to accommodate Kluge’s sincerely held religious

 belief in the absence of undue hardship, and for all other just and proper relief in the

 premises.

                                    Respectfully submitted,

                                    /s/ Michael J. Cork
                                    Michael J. Cork, Esq.
                                    5754 N. Delaware Street
                                    Indianapolis, Indiana 46220-2528
                                    317-517-4217
                                    email: cork0@icloud.com
                                    Attorney for Plaintiff, John M. Kluge



                               CERTIFICATE OF SERVICE

   I certify that on January 28, 2021, an accurate copy of the foregoing was filed

 electronically. Service of this filing will be made on all ECF-registered counsel by

 operation of the Court's electronic filing system. Parties may access this filing through

 the Court's system.

                                               /s/ Michael J. Cork
                                               Michael J. Cork




 Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
 Plaintiff’s Motion for Summary Judgment                                          Page 4 of 4
